Case 1:21-mc-00423-AT Document 3-6 Filed 05/04/21 Page 1 of 7




                 EXHIBIT F
   Case 1:21-mc-00423-AT Document 3-6 Filed 05/04/21 Page 2 of 7
Diamond McCarthy LLP 25 September 2020                                                                1




Your Reference:
Our Reference:       CXF/REU010019

Diamond McCarthy LLP
295 Madison Ave.
  th
27 Floor
New York
NY 10017

BY EMAIL ONLY TO:
Juliya.Arbisman@diamondmccarthy.com

25 September 2020


Dear Sirs

Re: World-Check Report of Mr Patokh Chodiev
Our client: Refinitiv Limited
Your client: Mr Patokh Chodiev

We write further to your letters dated 11 and 18 September 2020, and with regard to your
client’s World-Check report (“the Report”).

Your client's position

As we understand it, your client’s position is that:

   a) The Report is inaccurate and therefore constitutes unlawful processing in breach of
      Articles 5(1)(a),(d) & 6(1)(f) GDPR;
   b) The “mere inclusion in World Check’s database is incredibly prejudicial”;
   c) The Report has had a “negative affect” on his professional life and a “ripple effect” on his
      personal life;
   d) Unless our client erases the Report from World-Check, he will commence legal
      proceedings “for damages suffered as a result of the Report”.

Our client’s position

Our client is satisfied that the Report falls squarely within the data protection provisions of
Articles 5 & 6 GDPR - not least because it is an aggregation of public domain information
processed lawfully in the public interest. Within that context, our client believes your client’s
complaint is misconceived and unsustainable. We explain why below.

Before we confirm our instructions however, we wanted to touch upon your complaint in relation
to our client asking Ms Maguire to provide comments on the latest version of the Report within 3
business days. As we see it, despite your view that it was an “unreasonably short time” and your
reliance upon the Covid pandemic, we believe 3 business days was sufficient time for your
client’s appointed professional advisor to take instructions. Nevertheless, it would appear that
even if Ms McGuire had responded within 3 days (or any period of time she would have
considered reasonable) and had set out what we now know to be your client’s position, our
client would have reinstated the Report in any event. The ‘3-days’ issue is therefore redundant.




                                       Swan Turton LLP is a limited liability partnership
                                          Registered in England with no OC348685
                                Authorised and regulated by the Solicitors Regulation Authority
                    A list of the members is open to inspection at 68a Neal Street, London WC2H 9PA
    Case 1:21-mc-00423-AT Document 3-6 Filed 05/04/21 Page 3 of 7
Diamond McCarthy LLP 25 September 2020                                                                                                              2



Alleged unlawful processing

Your client’s position in this respect appears to be based on an overarching objection that there
is no compelling legitimate ground for processing which overrides his rights. However, that
position is unsupported and untenable for the following reasons:

     1. Our client is satisfied that pursuant to Articles 5 & 6(1)(f) GDPR, its processing in respect
        of the Report is proportionate and objectively necessary for the legitimate interest of
        providing subscribers to World-Check information for the specific purpose of assisting
        them with their legal and regulatory requirements to undertake checks to protect the
        public from financial crime, fraud and serious misconduct or dishonesty.

     2. The EDPB, having adopted the Article 29 Working Party’s guidance on the issue,
        explicitly recognises that the prevention of fraud, misuse of services or money laundering
        are contexts in which the legitimate interests condition at Article 6(1)(f) GDPR shall be
        relied upon.

     3. Critical to its provision of World-Check as a public interest service, our client has an
        obligation to subscribers to ensure that information in the public domain such as that
        reported about your client is included in World-Check to assist them in performing due
        diligence and other screening activities in accordance with their legal and regulatory
        obligations.

     4. The World-Check service brings with it substantial public interest in accordance with
        Article 9(2)(g) GDPR and Sch. 1 DPA 2018 (including but not limited to Sch. 1, s12).

     5. The Report reports information without offering any commentary, opinion or
        recommendations to subscribers of World-Check. It does not rate the information, nor
        does it provide advice or otherwise engage in evaluations or profiling of any data
        subjects. The use of categories within World-Check such as ‘Individual’ are necessary for
        the sake of navigation and utility of the service.

     6. By virtue of confidential terms of business between our client and its World-Check
                                                                                                  1
        subscribers it is agreed (amongst a number of non-disclosure confidentiality obligations)
        that subscribers may not rely solely on the information contained within the database
        when making decisions about how to deal with any data subjects and that the inclusion of
        a data subject in the database should not automatically be taken to draw any particular
        inference (negative or otherwise) about them.

     7. In addition to strict terms of business regarding World-Check usage, the online Report
        explicitly notifies users that its content was reported “in one or more” of its listed sources
        and that subscribers “should not rely upon the content of this report without undertaking
        independent checks to verify the information contained therein”. (Emphasis added).

     8. There are a number of clear caveats within the Report (amongst others) that require
        readers to assume that any negative allegations within any report are denied by the data
        subject.

     9. The nature of the data is such that our client could not have reasonably been expected to
        notify your client about it, nor obtain his explicit consent to process it (Sch. 1(10)(1)(b)
        DPA 2018). Pursuant to Article 14, our client does nevertheless make available a fair
        processing notice on its website (found here) and any individual may contact Refinitiv to
        query whether their personal data is held in World-Check and request a copy of any such

1
  For the avoidance of any doubt, any reference and/or mere mention of any confidential terms of business within this letter does not and should not be taken
(by the recipient or any other persons or body) as an express, collateral, nor implied waiver of confidentiality as to this document or any source material
subscribers’ terms of business or otherwise.



                                                   Swan Turton LLP is a limited liability partnership
                                                      Registered in England with no OC348685
                                            Authorised and regulated by the Solicitors Regulation Authority
                                A list of the members is open to inspection at 68a Neal Street, London WC2H 9PA
  Case 1:21-mc-00423-AT Document 3-6 Filed 05/04/21 Page 4 of 7
Diamond McCarthy LLP 25 September 2020                                                                3



      information (https://www.refinitiv.com/en/products/world-check-kyc-screening/am-i-listed-
      on-world-check).

   10. A data controller’s commercial interest in its data processing is not a bar to the
       necessity/legitimacy of data processing under data protection law.

   11. In these circumstances where World-Check has never published that your client has a
       criminal conviction and/or has ever committed a criminal offence, we do not accept that
       the inclusion of his information within the Report necessarily constitutes the processing of
       data under Article 10 GDPR (or s11 DPA 2018). But even if it were held to be processing
       in that respect, our client would maintain that it is reasonable and necessary for screening
       purposes. In that regard, it is our view that our client’s processing would also satisfy the
       requirements of:

      11.1     Article 9(2)(g) GDPR (or s10(3)&(5) DPA 2018) – as to processing necessary for
               reasons of substantial public interest with measures to safeguard interests of data
               subjects;

      11.2     Sch. 1 paragraphs 10, 11, 12 & 36 DPA 2018 – as to processing necessary for
               reasons of substantial public interest for the purpose of preventing or detecting
               unlawful acts;

      11.3     Pre-GDPR –

             a) Sch. 2 paragraph 6(1)) of the DPA 1998
             b) Paragraphs 1, 2 & 3 to the schedule of the Data Protection (Processing of
                Sensitive Personal Data) Order 2000 - on the basis that:

                i) On a reasonable view, processing the reported allegations was/is in the
                     public interest;
                ii) Our client has always reasonably believed the Report to be in the public
                     interest;
                iii) Again, notification and/or consent (re such information) could never
                     reasonably have been sought, provided and/or obtained.

Against that background, our client is confident that its processing is compliant with data
protection law on the basis that the processing is fair and lawful and that the data is processed
for legitimate interests, in the substantial public interest. We should add here that our client has
shared its processing rationale with the ICO and remains confident that its processing is lawful
and GDPR compliant.

Alleged inaccurate data

Your client’s allegations in respect of inaccurate data against our client appear to be predicated
on the argument that the articles hyperlinked to the Report are “factually incorrect” and derived
from “unscrupulous organizations”. However, your client has failed to provide any explanation
as to why Le Soir and L’Echo (for example) are allegedly ‘unscrupulous’ and/or what is ‘factually
incorrect’ in the public domain. Your position is therefore vague and unsubstantiated.
But then to compound the issue, your letter of claim refers to the “alleged French investigation”
before going on to state that even if the information contained within the Report were true, due
to French law, any such information reported in the public domain has been obtained illegally.

As we see it, whether the information published and in the public domain was obtained illegally
(by Le Soir and/or L’Echo or others) does not clarify what your client is alleging to be inaccurate
in respect of the Report. In short, your client’s position is unclear as to whether you are
contending that:


                                       Swan Turton LLP is a limited liability partnership
                                          Registered in England with no OC348685
                                Authorised and regulated by the Solicitors Regulation Authority
                    A list of the members is open to inspection at 68a Neal Street, London WC2H 9PA
      Case 1:21-mc-00423-AT Document 3-6 Filed 05/04/21 Page 5 of 7
Diamond McCarthy LLP 25 September 2020                                                                     4




    a) your client is not under investigation in France;
    b) the information contained within the Report is not in the public domain;
    c) the information contained with the Report has in any way been misunderstood or fabricated
       by our client.

If your client were to proceed to Court in this matter, we anticipate receipt of instructions to
make a Part 18 Request, requiring your client to provide such reasonable and proportionate
detail as to the alleged inaccuracy regarding him. Without such clarification our client has no
case to answer and remains satisfied that, in line with the GDPR, it has reported accurately
information which is currently in the public domain.

Your repeated suggestion that our client has breached GDPR because (as you have proposed)
any reference to any investigation is inaccurate in any event because any discussion of on-
going proceedings in France contravenes French law is misconceived. To be clear, our client
has not reported on any confidential details of the investigation. Rather, it has reported that
reportedly, according to sources available in the public domain, your client is under investigation
in France. We note incidentally that you have not denied such.

As we see it, the information in the Report is either accurate or it is not – and your client is either
unwilling or unable to demonstrate that it is not. We therefore fail to see how any allegation that
Article 5(1)(d) has been breached can be maintained.

If your client believes the information available in the public domain is inaccurate and/or that the
world press has breached any laws (as you allege) then we would suggest that your client
contacts the relevant newspapers and magazines and take steps to correct the position.
It should follow that, should your client secure any retractions and/or any public apologies from
any press source or otherwise, our client would consider that new information for the purpose of
ensuring that World-Check can be updated where appropriate.

In the meantime, should it allay any concerns your client still has in relation to the Report, and
despite (i) the Report already including reference to his denial of the allegations; and (ii) World-
Check’s terms of business requiring all subscribers to assume that any negative allegations
within any report are denied by the data subject, our client would consider adding a comment to
the Report which references your client’s position on what has been reported about him in the
public domain. Should your client like to propose wording to this firm in that respect, we would
take our client’s instructions accordingly.

Alleged adverse impact/damage

We do not accept that our client could, on any reasonable view, be considered to be the cause
of any alleged damage to your client. Notwithstanding your assertion that the Report has had a
“negative affect” and “ripple effect” on your client’s professional and personal life (respectively)
and your opinion that the “mere inclusion in World Check’s database is incredibly prejudicial”,
there is simply no evidence indicating that the Report has caused damage, and you have
provided no support for any such contention.

It seems to us that any affects on your client’s life were more likely impacted by the press he
and his business interests have attracted around the world. We take this opportunity to remind
you that as a result of a basic Google search of the name ‘Patokh Chodiev’, your client (by way
of one example of his internet profile) features in a Guardian article dated 22 November 2013.
That article, entitled ‘Mining firm ENRC bids farewell to the Stock Exchange but its Uzbek and
                                    2
Kyrgyz creators are here to stay’ reports that:


2
    https://www.theguardian.com/business/2013/nov/22/mining-enrc-leaves-london-stock exchange


                                            Swan Turton LLP is a limited liability partnership
                                               Registered in England with no OC348685
                                     Authorised and regulated by the Solicitors Regulation Authority
                         A list of the members is open to inspection at 68a Neal Street, London WC2H 9PA
  Case 1:21-mc-00423-AT Document 3-6 Filed 05/04/21 Page 6 of 7
Diamond McCarthy LLP 25 September 2020                                                                5



     “…Patokh Chodiev – plus his two business partners, Alexander Machkevitch, 59, and
     Alijan Ibragimov, 60 – a trio who largely became known in the City because of their links to
     a painful hit to many UK savers' pension pots. After floating their mining company,
     Eurasian Natural Resources Corporation (ENRC), on the London Stock Exchange in 2007,
     the company's shares were quickly propelled into the FTSE 100 and, therefore, into many
     British pension funds…But the past two years have seen persistent allegations of
     corruption against the company, along with a string of corporate governance rows, and the
     shares have crashed, prompting the trio to take the company private again…ENRC may be
     disappearing from the London Stock Exchange, but the professional and personal lives of
     the tycoons link them inextricably to the UK. …One of their main businesses, private firm
     International Mineral Resources (IMR), is run out of London, several of their legal scraps
     are still being fought here, while ENRC continues to be investigated by the Serious Fraud
     Office for "fraud, bribery and corruption"… the firm [IMR] has attracted controversy. It sold
     ENRC a business that the listed company's former lawyers say may have made "cash
     payments to African presidents", while IMR is accused in the Dutch courts of "blatant fraud,
     exacerbated by bribery" by Russian fertiliser group EuroChem. IMR denies the
     accusations. ENRC and the trio deny all allegations of bribery and corruption.” (Emphasis
     Added)

In light of such publicity, we do not see how your client would be capable of demonstrating that
the Report (and its aggregation of publicly available information only) is the cause of any
alleged damage (financial or reputational or otherwise). Nevertheless, should your client
proceed in this matter, relying upon unsubstantiated allegations, we anticipate instructions to
serve a Part 18 Request requiring your client to detail exactly how the Report has (as you
allege) directly and adversely impacted on his life including but not limited to:

   i) The names of the banks which your client asserts have closed his accounts as a direct
        result of the Report.
   ii) Confirmation from those banks that they did in fact close accounts as a direct result of the
        Report.
   iii) The names of the “business counterparts” that (“after seeing the Report”) have made
        adverse inferences about your client.
   iv) Confirmation from those business counterparts that they did in fact draw such adverse
        inferences and what those alleged adverse inferences are.

Data Subject Access Request (“DSAR”)

Your firm made a DSAR in relation to your client on 18 September 2020. In response to that, in
accordance with Article 15 GDPR, we enclose copies of all reports created by and held by our
client in relation to your client. All archive copies of the Report are held by our client for legal
and audit purposes only, and are not made available to subscribers following the date of any
change to the Report as indicated by the “Version Created Date” in any subsequent entry.

Erasure

Our client is always open to considering any new information as to any data subject for the
purpose of ensuring that World-Check can be updated where appropriate. To that end, if our
client became aware of any information that would require sources to be removed or amended,
then that relevant data would be updated accordingly. However, whilst we acknowledge your
client’s right to object under Article 21(1) GDPR, in these circumstances where our client’s
business activity is important to the global financial system and the Report is processed for the
legitimate, specific and limited purpose of screening for the prevention of financial crime and
serious misconduct (contexts in which the legitimate interests condition at GDPR Article 6(1)(f)
shall be relied upon), we do not accept that your client has established any ground(s) to warrant



                                       Swan Turton LLP is a limited liability partnership
                                          Registered in England with no OC348685
                                Authorised and regulated by the Solicitors Regulation Authority
                    A list of the members is open to inspection at 68a Neal Street, London WC2H 9PA
   Case 1:21-mc-00423-AT Document 3-6 Filed 05/04/21 Page 7 of 7
Diamond McCarthy LLP 25 September 2020                                                                6



a right to restrict under Article 18 GDPR, nor erasure under Article 17 GDPR (or otherwise in
relation to the Report).

Conclusion

For the reasons set out above, we do not accept that your client has established any case
against ours for any alleged breach of data protection law or otherwise, nor any entitlement to
erasure of the Report.

Whilst you have not explained which proceedings your client would instigate in circumstances
where our client did not erase or restrict the Report, in the interest of time and costs, please
note that should your client issue proceedings, we anticipate receipt of instructions to robustly
defend. Further, this letter would be drawn to the attention of the Court on any questions as to
costs in that respect. We therefore invite your client to consider the points raised above with a
view to withdrawing his complaint before significant costs are incurred.

Save for any additional comment your client would like our client to consider for inclusion in the
Report, we trust this is the end of the matter.

Yours faithfully




Swan Turton LLP

Encs.




                                       Swan Turton LLP is a limited liability partnership
                                          Registered in England with no OC348685
                                Authorised and regulated by the Solicitors Regulation Authority
                    A list of the members is open to inspection at 68a Neal Street, London WC2H 9PA
